Citation Nr: 1625368	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  09-38 111	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to a disability rating greater than 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran had active service from July 1985 to October 1985 and from December 2003 to March 2005, to include service in Southwest Asia.  He was awarded the Combat Action Badge in connection with such service.  He had additional service with the Army National Guard of Oklahoma, Texas, and Arkansas, retiring from the National Guard in 2005.  

This matter comes before the Board of Veterans' Appeals from a February 2008 RO decision.  On the August 2009 VA Form 9, the Veteran indicated that he wished to have a Video Conference hearing.  Accordingly, he was scheduled for a hearing in 2011, but failed to report for this hearing.  Additionally, he provided no explanation for his failure to report to the scheduled hearing.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d). 

In June 2013, the Board remanded this issue along with the additional issues of entitlement to service connection for a right knee disability and a back disability for further evidentiary development.  Such development having been satisfactorily accomplished, the case has been returned to the Board for further appellate review.

Subsequent to the issuance of the most recent Supplemental Statement of the Case pertaining to this issue in December 2013, the RO obtained additional VA treatment records and examinations in relation to the Veteran's claims involving other disabilities.  Careful review of these records reveals no complaints or treatment involving the Veteran's left shoulder, and no medical or other opinion evidence connecting the left shoulder disability to service.  In other words, no new, pertinent evidence has been added to the record since the December 2013 Supplemental Statement of the Case.  Therefore, the Board deems that we may proceed with review of the appeal at this point, with no prejudice accruing to the Veteran. 

Following the development requested on remand, the RO granted service connection for a right knee disability and an upper back disability in a December 2013 decision.  The Veteran did not disagree with either the disability ratings or the effective dates assigned to these disabilities.  In September 2015, the Veteran filed a claim for an increased disability rating for his upper back.  In October 2015, the RO erroneously informed the Veteran that because his back disability was in appeal status, no action would be taken by the RO.  

Thus, the issue of entitlement to a disability rating in excess of 10 percent for an upper back disability was raised by the Veteran in September 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), due to a misunderstanding as to the procedural status of this new claim for an increased disability rating.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The issue of entitlement to an increased disability rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not report and the medical evidence does not reflect a specific injury to his left shoulder on active duty or active duty for training, or inactive duty for training.  

2.  The currently-shown degenerative joint disease of the left shoulder was not shown during service or within one year of active service, and has not been medically linked to service in any way.


CONCLUSION OF LAW

Service connection for a disability of the left shoulder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decision in a July 2007 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, VA medical records and VA medical examinations, and the Veteran's own contentions.  

As noted above, the Board previously remanded this issue in June 2013 for further evidentiary development, specifically to obtain additional service records, updated VA treatment records, and for a VA examination to identify any nexus to service.  The Veteran's National Guard information was obtained, to include additional service treatment records, updated VA treatment records were obtained, and the Veteran was provided with a relevant and thorough VA examination in November 2013.  His claim was readjudicated in December 2013.  Thus, there is compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

All relevant facts related to the issue resolved below have been developed to the fullest extent possible; thus, no further assistance to the Veteran is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

The Veteran is seeking service connection for a disability of his left shoulder.  He asserts he has experienced pain and limitation in the shoulder since service.

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When a chronic disease such as arthritis becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

With specific regard to National Guard and Reserve service, service connection may be granted for disability resulting from either disease or injury incurred in, or aggravated while performing, active duty for training (ACDUTRA).  With respect to time periods of inactive duty training (INACDUTRA), service connection may only be granted for injury so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  

Given the Veteran's combat status, the Board will resolve all reasonable doubt in favor of the Veteran to find that the in-service occurrences reported by the Veteran that are consistent with the circumstances, conditions, or hardships of such service actually occurred.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  For direct service connection, the evidence as to each claimed disorder must still show a current disability and a nexus between that disability and those service events.  See Gregory, 8 Vet. App. at 567; see also Kessel, 13 Vet. App. at 17-19.

The Veteran's service treatment records, including his National Guard records, and the regular Army-generated records from his two periods of longer active service, are negative for complaints involving his left shoulder.  As a combat engineer and a heavy construction equipment operator, it would appear reasonable that he was quite physically active in the capacity of his military occupational specialty.  Although he reported to a VA examiner that he initially had left shoulder pain during service, such is not corroborated by review of his service treatment records.  The subsequent report of a National Guard examination contains no complaints or findings involving his left shoulder.

His post-service VA treatment records show that he established VA care in May 2005.  In March 2006 he was given a diagnosis of thoracic outlet syndrome, which involves the nerves which travel through the shoulder region.  He was given physical therapy, which presumably resolved these symptoms, as the diagnosis does not appear again in his VA records, other than by way of prior history.  In April 2010, an X-ray of the left shoulder was interpreted as indicating minimal spurring of the acromioclavicular joint.  

The report of the VA orthopedic examination conducted in November 2013 shows a diagnosis of degenerative joint disease of shoulder.  The range of motion exercises showed flexion at 160 degrees with painful motion at 160 degrees and abduction at 150 degrees with painful motion at 130 degrees.  The examiner rendered the following opinion and explanation:  

The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  I considered service medical records, military service, VA medical records in arriving at the conclusion.  I conclude, after a review of medical records, taking a history, performing a physical examination and a review of the medical literature the shoulder trouble is less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in service and/or within one year of discharge and is at least as likely as not permanently aggravated or a result of wear and tear, and physical labor done as a civilian.  Also it was not caused by and/or worsened by an already service connected disability.  The natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  Shoulder pain is a common symptom in the general population.  The Veteran did not report a specific injury to or involving the [left] shoulder while he was in service, and there is no notation in the service medical record about left shoulder pain, nor in his VA medical record 1-2 years after discharge from service in 2005.  Additionally, the current x-ray of the shoulder shows only minimal degenerative changes, so even this far out from military service, we are not seeing evidence of harm.  Also, he is not having frequent or severe pain, which argues against significant damage having been done. 

Thus, careful review of the Veteran's medical records reveals two separate diagnoses involving his left shoulder:  the thoracic outlet syndrome in 2006, and the degenerative joint disease shown currently.  It would appear that he no longer has the outlet syndrome, as this is not a current diagnosis.  The degenerative joint disease was not shown during service or within one year of active service, so as to warrant a presumption of service incurrence as a chronic disability.  With regard to both diagnoses, the VA examiner opined that no shoulder disability was incurred in or aggravated by any event during the Veteran's service, or caused by or worsened by an already-service-connected disability.  She also opined that the natural progression of the Veteran's left shoulder arthritis was not altered or worsened by any event during the Veteran's service.  Thus, no medical nexus to service has been identified.  

In summary, the preponderance of the evidence is against the Veteran's claim for service connection and the appeal is denied.


ORDER

Service connection for a left shoulder disability is denied.


REMAND

While the appeal involving the Veteran's left shoulder was ongoing, the Veteran filed a new claim for an increased disability rating for his service-connected bilateral hearing loss.  The RO denied this claim in December 2014.  He perfected an appeal as to the denial in October 2015.  On his substantive appeal form, he requested the opportunity to provide sworn testimony in support of his appeal during a Board videoconference hearing.  

The Veteran is entitled to have a hearing before a Veteran's Law Judge for the purpose of presenting argument and testimony relevant to the issue on appeal.  38 C.F.R. § 20.700.  Therefore, a remand is required to accord due process in this appeal.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before a Veterans Law Judge, providing him and his representative with adequate notice of the scheduled date and time.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


